 

SECOND AMENDMENT TO LEASE

 

 

THIS SECOND AMENDMENT TO LEASE AGREEMENT (this  “Second Amendment”) is entered
into as of the   30th        day of March, 2015, by and between Peninsula
Innovation Partners, LLC, a Delaware limited liability company (“Landlord”) and
Pacific Biosciences of California, Inc., a Delaware corporation dba Pac Bio,
Inc. (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord (as successor-in-interest to Willow Park Holding Company II,
L.P. a Delaware limited partnership), and Tenant are parties to a Lease dated as
of December 15, 2010 and modified by that certain Commencement Date Certificate
dated by Tenant as of February 14, 2011 and by Landlord as of March 16, 2011 and
as amended by that certain First Amendment to Lease dated as of March 30, 2015,
pursuant to which Landlord leases to Tenant certain premises consisting of
approximately 54,586 square feet located at 1003-1005 Hamilton Avenue, Menlo
Park, California (the “Premises”), such lease, as heretofore modified, being
herein referred to as the “Lease”.

 

WHEREAS, Tenant leases space from Landlord at the following buildings located at
the Industrial Center pursuant to leases including the Lease: (i) 940 Hamilton
Avenue, (ii) 960 Hamilton Avenue, (iii) 1003-1005 Hamilton Avenue, (iv) 1010
Hamilton Avenue, (v) 1180 Hamilton Avenue, (vi) 1350 Willow Road, and (vii) 1380
Willow Road (collectively, including the Premises, and each as more particularly
described in the lease between Tenant and Landlord therefor, the “Industrial
Center Premises”).  The leases for the Industrial Center Premises include
options to extend the terms of certain such leases (each an “Option to Extend”
and, collectively, the “Options to Extend”).

 

WHEREAS, Landlord and Tenant desire to modify the Lease on the terms and
conditions set forth below.

 

A G R E E M E N T:

 

NOW THEREFORE, in consideration of the promises and the mutual covenants
hereinafter contained, the parties hereto agree as follows:

 

1.



Notwithstanding anything in the Lease to the contrary, the period for Tenant’s
delivery of the Option Notice with regard to the first Option Extended Term is
hereby extended such that Tenant shall be permitted to exercise such Option as
provided in Addendum 1 of the Lease any time prior to August 1, 2015.

 

2.



The Monthly Base Rent payable during the period from April 1, 2015 through July
31, 2015 (or through such earlier date on which the Option(s) to Extend is/are
exercised by Tenant, as set forth in Section 3 below) (the “Abatement Period”)
shall be abated (the “Abated Base Rent”) (subject to payment as set forth in
Section 3 below). Tenant shall pay Operating Expenses as provided in the Lease
during the Abatement Period in the amount in effect as of February 6, 2015 (the
“Reduced Operating Expenses”), and all Operating Expenses in excess of the
Reduced Operating Expenses shall be abated during the Abatement Period (all such
abated Operating Expenses, the “Abated OpEx”) (subject to payment as set forth
in Section 3 below).

 

3.



If Tenant exercises any or all of the Options to Extend, then as of the date
Tenant exercises the Option(s) to Extend (a) the Abatement Period shall
automatically terminate and (b) Tenant shall pay to Landlord the Abated Base
Rent as of the date the Option(s) to Extend is/are exercised. In addition to
paying the Abated Base Rent, if Tenant exercises the Option(s) to Extend it will
also be obligated to pay the Abated OpEx as of the date the Option(s) to Extend
is/are exercised within ten (10) days following Landlord’s invoice therefor. For
clarity, if Tenant exercises any or all of the Options to Extend prior to July
31, 2015, then the Monthly Base Rent and Operating Expenses payable during the
period from the date the Option(s) to Extend is/are exercised through July 31,
2015 shall be as set forth in the Lease.

 

4.



Except as otherwise expressly provided herein, all defined terms used in this
Second Amendment shall have the same respective meanings as are provided for
such defined terms in the Lease. 

 

5.



Insofar as the specific terms and provisions of this Second Amendment purport to
amend or modify or



--------------------------------------------------------------------------------

 

are in conflict with the specific terms, provisions and exhibits of the Lease,
the terms and provisions of this Second Amendment shall govern and control; in
all other respects, the terms, provisions and exhibits of the Lease shall remain
unmodified and in full force and effect.    

 

6.



Landlord and Tenant hereby agree that (i) this Second Amendment is incorporated
into and made a part of the Lease, (ii) any and all references to the Lease
hereinafter shall include this Second Amendment, and (iii) the Lease and all
terms, conditions and provisions of the Lease are in full force and effect as of
the date hereof, except as expressly modified and amended hereinabove.

 

7.



Any obligation or liability whatsoever of Landlord which may arise at any time
under this Lease or any obligation or liability which may be incurred by it
pursuant to any other instrument, transaction, or undertaking contemplated
hereby shall not be personally binding upon, nor shall resort for the
enforcement thereof be had to the property of, its members, trustees, directors,
shareholders, officers, employees or agents, regardless of whether such
obligation or liability is in the nature of contract, tort, or otherwise.

 

 

[Signatures appear on following page]





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have signed this Second Amendment as of
the day and year first above written.

 

 

25

 

 

 

 

TENANTS:

 

 

LANDLORD:

 

PACIFIC BIOSCIENCES OF CALIFORNIA, INC.

 

PENINSULA INNOVATION PARTNERS, LLC,

a Delaware corporation

 

a Delaware limited liability company

dba Pac Bio, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Ben Gong

 

By:

/s/ Fergus O’Shea

Name:

Ben Gong

 

Name:

Fergus O’Shea     

Title:

VP, Finance

 

Title:

Facilities Director

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------